""'“?Z,~ 0 302 ’0/
August 311 2015

Mr Abel Acosta
Clerk. Court of Criminal Appeals

`P 0 Box 12308

Capitol Station
Austin, TX 78711

RE: Writ No. WR-78,036-01
Ex Parte Roland

Dear Mr Acosta:
On Februarv 17. 2015. vou responded to mv request for a copv of the habeas

corpus filed in the above. sharing with me to write the State Law Librarv.

Pursuant to the State Law Librarv's Februarv 10. 2015 correspondence,

they could not locate same.

l am in need of this writ and need assistance in locating same which I'd
aladlv pav for anv copvinz Of same. ‘Would vou please be so kind. as to check

vour files. and confirm it was transmitted to the State law Librarv and if not,

l 'could you please let me know how much it is for a copv and l will forward

same immediatelv to vou.

Thanking you, in advance. for Vour time & assistance.

COURT OF CP|NI|NM APPEALS

VDW ` RE©EWE© nw

Mr David Roland

TDCJ # 1494428 ' ` SEP 02 2955
Lvnaugh Unit 7 '. .,' f =
1098 5 HW M , l , _ Ar@@sA@@§@@,©a@ve<

Ft Stockton, TX 79735_